          Case 1:21-mj-00218-ZMF Document 21 Filed 02/26/21 Page 1 of 1




                             UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLUMBIA


UNITED STATES OF AMERICA,                    Case No.: 1:21mj-218


                  v.
                                             NOTICE OF APPEARANCE

CORY KONOLD,

                          Defendant.


                 Et modo ad hunc diem please enter the appearance of the undersigned

as counsel for the defendant. Designation CJA Appointment.

Dated: February 26, 2021

                                               Respectfully submitted,


                                              Joseph R.             Digitally signed by Joseph
                                                                    R. Conte

                                              Conte                 Date: 2021.02.26 13:57:45
                                                                    -05'00'
                                               ___________________________
                                               Joseph R. Conte, Bar #366827
                                               Counsel for Cory Konold
                                               Law Office of J.R. Conte
                                               400 Seventh St., N.W., #206
                                               Washington, D.C. 20004
                                               Phone:202.638.4100
                                               Fax:         202.628.0249
                                               E-mail:      dcgunlaw@gmail.com




United States v. Konold                                   Joseph R. Conte
Case #1:21mj218
                                                          400 Seventh St., N.W., #206
Page No. 1
                                                          Washington, D.C. 20004
APPEARANCE 21/02/26 13:57:07                              Phone: 202.638.4100
                                                          Email: dcgunlaw@gmail.com
